But,
by the court
-This is not one of those facts contemplated by the act, to be liable to be disproved in this summary ways An intended departure from the territory, the possession by the defendant of suffidient property, if attached, to satisfy the judgment, which the petitioner expects to obtain in the suit, &c. may fairly be put at issue upon a motion to discharge the bail. But the dis- *247ability of the plaintiff to prosecute his suit, can only be made to appear on the trial of the cause, in a plea of abatement. Otherwise causes of this description might be tried upon collateral issues, and instead of taking the usual course on the trial list, would obtain anundue preference, and this to the exclusion of the jury.
Motion denied.